Citation Nr: 1325787	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  08-38 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  Jurisdiction over the case was subsequently transferred to the Seattle, Washington RO.

The case was most recently before the Board in February 2013, at which time the Board remanded the claim for additional development and adjudicative action.  The case has now been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  


REMAND

The Veteran claims that his current low back disorder is related to injuries he sustained while on active duty.  With the exception of a diagnosis of a back strain in November 1974, his service treatment records do not reflect treatment for low back symptomatology.  The Veteran claims, however, that he injured his back during a motor vehicle accident in 1975 or 1976 en route from Camp Pendleton, California, to Milwaukee, Wisconsin.  He also claims to have incurred injuries of his back during a motor vehicle accident in Ft. Morgan, Colorado in the months prior to his discharge.

As emphasized in the February 2013 remand, the Veteran is competent to describe his in-service symptoms, events, and injuries, as this information is within his own realm of personal knowledge.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition).  Thus, although the service treatment records are silent for a motor vehicle accident, his statements as to his in-service injuries and low back symptoms must be given consideration in determining whether service connection is warranted in this case.

The Board directed in the February 2013 remand that the VA examiner who previously provided an opinion against the claim in September 2012 review the claims files and any pertinent evidence in Virtual VA that is not contained in the claims files and to provide an addendum opinion taking into account the Veteran's competent lay statements of his in-service motor vehicle accidents.  The Board requested that the September 2012 examiner clarify his previous opinion that the Veteran's low back diagnoses are less likely than not due to in-service injuries, based on the lack of objective confirmation of the in-service motor vehicle accidents.  The examiner was asked to clarify whether his opinion would change if, for the purpose of the opinion, the examiner presumed the veracity of the Veteran's description of his in-service motor vehicle accident.  

In a March 2013 addendum report, the September 2012 examiner indicated that the record was reviewed, and he noted the Veteran's reports of the in-service motor vehicle accidents.  The examiner opined that the Veteran's claim for service connection for a low back injury during service has no basis for support.  The examiner stated that there was no documentation to confirm the Veteran had any back injuries or received treatment for back injuries while on active duty.  Although documented in the service treatment records, the examiner further stated that there was no documentation to confirm the Veteran's allegation that he was treated for a back strain in November 1974.  In providing the opinion, did not discuss the Veteran's reports of in-service motor vehicle accidents, as directed by the February 2013 remand.

The most recent March 2013 VA opinion is inadequate s as it based on an inaccurate review of the Veteran's service treatment records.  Moreover, the opinion does not give adequate consideration to the Veteran's statements regarding in-service motor vehicle accidents, and thus, it is not in compliance with the February 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  Given these inadequacies, the Board has determined that the Veteran should be provided another examination by a physician with sufficient expertise to determine the nature and etiology of all low back disorders present during the period of the claim.      

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding VA and private medical records pertinent to the claim.

2.  Then, afford the Veteran a VA examination by a physician with sufficient expertise (other than the physician who provided the opinions against the claim in September 2012 and March 2013) to determine the nature and etiology of all low back disorders present during the period of the claim.  

The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the physician.  Any indicated studies should be performed.


Based on a review of the evidence of record and the examination results, the physician should provide an opinion with respect to each low back disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service, to include the 1974 back strain and the claimed in-service motor vehicle accidents.  

In providing the requested opinion, the physician is specifically directed to consider the in-service treatment for a back strain in November 1974, the Veteran's description of the in-service motor vehicle accidents (notwithstanding the fact that no objective records are in the claims folder), and his extensive history of post-service back-related injuries.  For purposes of providing the opinion, the physician should assume that the Veteran is a reliable historian and that his statements regarding the in-service motor vehicle accidents are credible.    

The physician must also consider and reconcile any additional opinions of record, to include the September 2012 and March 2013 VA opinions.

The physician must provide a complete rationale for all opinions offered.  If the physician is unable to provide any requested opinion, he or she should explain why.  

3.  The RO or the AMC should also undertake any additional development deemed necessary.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

